UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

The Innocence Project, Inc.,

 

Plaintiff, Wenn Muy wctr e:
19-cv-1574 (AJN)
ORDER

National Museum of Health and Medicine, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

The Court previously ordered Plaintiff to give notice to the author and subject of a
particular document, which may be subject to the Privacy Act, that Plaintiff seeks unrestricted
disclosure of the document. Dkt. No. 45. The Court has now received a letter from the author of
the document opposing its unrestricted disclosure. This letter will be filed under seal. Pursuant
to the Court’s Order of October 31, 2019, Plaintiff has until February 7, 2020 to file Reply

briefing. Dkt. No. 45. Chambers will mail a copy of this Order to the author of the document.

SO ORDERED.

Sy

Dated: January , 2020
New York, New York

 

 

\/ ALISON J. NATHAN
United States District Judge

4
a

=

 
